Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/180,729, filed on 11/05/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments

While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is being applied differently than in the previous non-final rejection.

Applicant’s arguments, see page 5, filed 3/10/2022, with respect to 35 U.S.C 112(b) for claims 3 and 7 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 12/10/2021 has been withdrawn because the claims were cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20130130184A1 Lu (hereinafter “Lu”) in view of US20190378731A1 YANAGISAWA (hereinafter "YANAGISAWA"). 
Regarding claim 1, Lu teaches, except where struck through, A heat treatment apparatus for heating a substrate by irradiating the substrate with light (par. 16), comprising: a chamber (epitaxial growth chamber 100) for receiving said substrate (silicon wafer 144) therein (figure 1 shows silicon wafer 144 received inside epitaxial growth chamber 100); a light irradiator (lamp banks 114, 118, 132, and 134) configured to irradiate said substrate with light (pars. 15 and 16), wherein said substrate is irradiated inside said chamber (pars. 15 and 16; figure 1 shows ); a first radiation thermometer (fourth pyrometer 128) configured to measure a first temperature of said substrate based on received infrared radiation emitted from said substrate (fig. 1; par. 17); a second radiation thermometer (second pyrometer 124) configured to measure a second temperature of a quartz structure provided in said chamber (par. 19); wherein the quartz structure includes (1) a quartz window (upper dome 102 and lower dome 104) made of quartz that transmits light emitted from the light irradiator therethrough into the chamber (par. 16), and (2) a storage (model based control unit 302); a temperature conversion table (par. 22 lookup table) stored in the storage (par. 22), wherein said temperature conversion table comprises offset values of the first temperature (par. 22), wherein the offset values depend on the second temperature of said structure (par. 22 More particularly, a lookup table comprising the correlation between measured temperature values (e.g., the edge temperature from the second pyrometer 124 and the bottom center temperature from the first pyrometer 122) and the actual temperature value of each portion of the silicon wafer 144 is generated through a wafer temperature calibration process); and a temperature corrector configured to correct the first temperature based on the second temperature (par. 23 and par. 24 teach the correction occurring with first, second, and third power zone controllers 310), wherein said temperature corrector is configured to make a correction by adding an offset value determined from said temperature conversion table to the first temperature, wherein said offset value is determined based on the second temperature (par. 25 through par. 29 teach the feedback loop of figure 4 to provide temperature correction based upon the temperature of the wafer and susceptor) .  Lu does not teach wherein the second radiation thermometer is configured to measure the second temperatures of the quartz window and the susceptor; and the temperature corrector is configured to correct the first temperature based on the second temperature of at least one of the quartz window and the susceptor.  YANAGISAWA teaches, a susceptor (susceptor 103) made of quartz for supporting the substrate when placed thereon (par. 90) and wherein the second radiation thermometer (temperature sensor 263) is configured to measure the second temperatures of the quartz window and the susceptor (par. 49 to par. 51); and the temperature corrector is configured to correct the first temperature based on the second temperature of at least one of the quartz window and the susceptor (par. 49 to par. 51).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Lu reference, such that wherein the second radiation thermometer is configured to measure the second temperatures of the quartz window and the susceptor; and the temperature corrector is configured to correct the first temperature based on the second temperature of at least one of the quartz window and the susceptor, as suggested and taught by YANAGISAWA, for the purpose of providing a means for acquiring history data of the temperature change of the quartz plate 101 (or the susceptor 103) and the wafer 200 in advance, the temperature conversion data indicating a correlation between a temperature of the quartz plate 101 (or the susceptor 103) and the temperature of the wafer 200 may be stored in a memory device 121 c or may be stored in an external memory device 123 (par. 50).

Regarding claim 5, Lu teaches, except where struckthrough, A method of heating a substrate by irradiating the substrate with light (par. 16), comprising the steps of: irradiating  said substrates received in a chamber (figure 1 shows silicon wafer 144 received inside epitaxial growth chamber 100), with light from a light irradiator (pars. 15 and 16), wherein said substrate is irradiated inside said chamber (pars. 15 and 16; figure 1 shows the process happening inside the chamber 100); and receiving infrared radiation emitted from said substrate to measure a first temperature of said substrate by a first radiation thermometer (fourth pyrometer 128; fig. 1; par. 17), measuring a second temperature of a quartz window (upper dome 102 and lower dome 104) and provided in said chamber (par. 19), wherein the quartz window transmits light emitted from the light irradiator therethrough into the chamber(par. 16), determining a first offset value from a temperature conversion table (par. 22 lookup table) that comprises offset values (par. 22 teaches correlation which is indicative of  the first temperature, wherein the offset values depend on the second temperatures of said structure (par. 22 More particularly, a lookup table comprising the correlation between measured temperature values (e.g., the edge temperature from the second pyrometer 124 and the bottom center temperature from the first pyrometer 122) and the actual temperature value of each portion of the silicon wafer 144 is generated through a wafer temperature calibration process), correcting the first temperature,  .  Lu does not teach and a quartz susceptor nor and the quartz susceptor is configured to support the substrate when placed thereon nor based on the second temperature of at least one of the quartz window and the susceptor, wherein the correcting includes adding said first offset value to the first temperature, wherein said first offset value is determined based on the second temperature of  at least one of the quartz window and the susceptor.  YANAGISAWA teaches, and a quartz susceptor (susceptor 103; par. 90)  and and the quartz susceptor is configured to support the substrate when placed thereon (par. 90)and based on the second temperature of at least one of the quartz window and the susceptor, wherein the correcting includes adding said first offset value to the first temperature, wherein said first offset value is determined based on the second temperature of  at least one of the quartz window and the susceptor (par. 49 to par. 51).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Lu reference, such that and a quartz susceptor and and the quartz susceptor is configured to support the substrate when placed thereon and based on the second temperature of at least one of the quartz window and the susceptor, wherein the correcting includes adding said first offset value to the first temperature, wherein said first offset value is determined based on the second temperature of  at least one of the quartz window and the susceptor, as suggested and taught by YANAGISAWA, for the purpose of providing a means for acquiring history data of the temperature change of the quartz plate 101 (or the susceptor 103) and the wafer 200 in advance, the temperature conversion data indicating a correlation between a temperature of the quartz plate 101 (or the susceptor 103) and the temperature of the wafer 200 may be stored in a memory device 121 c or may be stored in an external memory device 123 (par. 50).

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20130130184A1 Lu (hereinafter “Lu”) in view of US20190378731A1 YANAGISAWA (hereinafter "YANAGISAWA") in view of US20170125312A1 ONO (hereinafter “ONO”). 
Regarding claim 4, Lu and YANAGISAWA do not teach wherein: said light irradiator includes a flash lamp for irradiating said substrate with a flash of light from one side of said chamber, and a continuous lighting lamp for irradiating said substrate with light from the other side of said chamber; and said quartz window includes a first quartz window that transmits the flash of light emitted from said flash lamp therethrough into said chamber, and a second quartz window that transmits the light emitted from said continuous lighting lamp therethrough into said chamber. ONO teaches, wherein: said light irradiator includes a flash lamp (flash heating unit 5) for irradiating said substrate with a flash of light from one side of said chamber (par, 61), and a continuous lighting lamp  (halogen heating unit 4) for irradiating said substrate with light from the other side of said chamber (par. 62); and said quartz window includes a first quartz window (upper chamber window 63 and par. 38) that transmits the flash of light emitted from said flash lamp therethrough into said chamber (par. 38), and a second quartz window (lower chamber window 64) that transmits the light emitted from said continuous lighting lamp therethrough into said chamber (par. 38).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Lu reference, to include wherein: said light irradiator includes a flash lamp for irradiating said substrate with a flash of light from one side of said chamber, and a continuous lighting lamp for irradiating said substrate with light from the other side of said chamber; and said quartz window includes a first quartz window that transmits the flash of light emitted from said flash lamp therethrough into said chamber, and a second quartz window that transmits the light emitted from said continuous lighting lamp therethrough into said chamber, as suggested and taught by ONO, for benefit allowing for a  uniform temperature history can be achieved for all substrates of the lot without dummy running (par. 15).

Regarding claim 8, Lu and YANAGISAWA do not teach said light irradiator includes a flash lamp for irradiating said substrate with a flash of light from one side of said chamber, and a continuous lighting lamp for irradiating said substrate with light from the other side of said chamber; and said quartz window includes a first quartz window that transmits the flash of light emitted from said flash lamp therethrough into said chamber, and a second quartz window that transmits the light emitted from said continuous lighting lamp therethrough into said chamber.  ONO teaches, wherein: said light irradiator includes a flash lamp (flash heating unit 5) for irradiating said substrate with a flash of light from one side of said chamber (par, 61), and a continuous lighting lamp (halogen heating unit 4) for irradiating said substrate with light from the other side of said chamber (par. 62); and said quartz window includes a first quartz window (upper chamber window 63 and par. 38) that transmits the flash of light emitted from said flash lamp therethrough into said chamber (par. 38), and a second quartz window (lower chamber window 64) that transmits the light emitted from said continuous lighting lamp therethrough into said chamber (par. 38).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Lu reference, to include wherein: said light irradiator includes a flash lamp for irradiating said substrate with a flash of light from one side of said chamber, and a continuous lighting lamp for irradiating said substrate with light from the other side of said chamber; and said quartz window includes a first quartz window that transmits the flash of light emitted from said flash lamp therethrough into said chamber, and a second quartz window that transmits the light emitted from said continuous lighting lamp therethrough into said chamber, as suggested and taught by ONO, as suggested and taught by ONO, for benefit allowing for a  uniform temperature history can be achieved for all substrates of the lot without dummy running (par. 15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761


/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/Primary Examiner, Art Unit 3763